       Case 1:19-cv-00133-AJ Document 9 Filed 03/14/19 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Paul Dickey

                                                Case No. 19-cv-133-AJ

Riverbend Community
Mental Health, Inc.


                                O R D E R

     On March 6, 2019, the parties submitted a proposed

discovery plan.   Doc. no. 7.    The discovery plan is approved

with the following changes:

     Scheduling Designation                      Deadline
  Disclosure of Claims Against
                                     May 1, 2019
  Unnamed Parties
  Joinder of Additional              Plaintiff: May 31, 2019
  Parties                            Defendant: July 15, 2019
  Third-Party Actions                May 31, 2019

  Motions to Dismiss                 June 12, 2019


     Electronic Information Disclosures.       The parties indicate

that they have conferred regarding the discovery of

electronically stored information (“ESI”) and do not anticipate

any disputes.   Based on this representation, the court will not

require the parties to supplement their statement regarding

electronic information disclosures at this time.         Should

disputes arise regarding the production of ESI, however, then

the court may require that the parties submit a more formal
         Case 1:19-cv-00133-AJ Document 9 Filed 03/14/19 Page 2 of 3



agreement on ESI production, taking into consideration the

factors suggested in Civil Form 2.

     Completion of discovery.       The parties are advised that the

court considers the deadline for the completion of discovery to

be a deadline by which discovery is to be completed, not a

deadline by which discovery is to be served.          Propounding

parties shall ensure that enough time remains in the discovery

period for the recipient to provide its responses by that

deadline.   Where Federal Rule 33(b)(2), 34(b)(2), or 36(a)(3)

would call for a response after the deadline, the recipient need

not provide a response.

     Discovery disputes.      Should discovery disputes arise in

this case, the parties may request an informal conference prior

to filing a motion to compel or other discovery motion.            The

party or counsel seeking discovery-related relief should confer

with opposing counsel, identify mutually available dates, and

then contact the Deputy Clerk to schedule a conference with the

court.   The court will inform the parties and counsel what

written materials, if any, will be permitted in advance of the

conference.    To the extent this informal process does not

resolve the discovery dispute, the parties may seek to resolve

the dispute through an appropriate motion.

     Status report.     The parties shall file a joint statement on

the status of discovery no later than 70 days prior to the

                                     2
         Case 1:19-cv-00133-AJ Document 9 Filed 03/14/19 Page 3 of 3



discovery deadline.     The parties should indicate in that report

whether they request a discovery status conference before the

court.   If the parties request a conference, or if the court

otherwise deems one necessary, then the Clerk’s Office shall

schedule a conference as soon as is practicable.

      Pretrial Conference.     In light of the foregoing, the

pretrial conference scheduled for March 14, 2019, was cancelled.

      SO ORDERED.

                                   __________________________
                                   Andrea K. Johnstone
                                   United States Magistrate Judge

March 14, 2019

cc:   All Counsel of Record




                                     3
